FILED IN
                                                                              1STC00BT OF APPEALS
                                                                                HOUSTON. TEXAS

              CAUSE NDS.D1 -13-00415-CR; 01 -13-0041 6-CR; 01-1 3-0041 7-CR                      1K.C
                                                                              CH^STOPH^ -^
JAVIER NOEL CAMPOS                          *           IN THE COURT OF APPEALS
Petitioner                                  *                                 clerk.
VS.                                         *           FIRST JUDICIAL DISTRICT

THE STATE OF TEXAS                          *                     TEXflS
Respondent                                  *


             MOTION FOR EXTENSION OF TIME TO FILE SUPPLEMENTAL BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW,JAVIER NOEL CAMPOS,Petitioner in the above entitled and numbered

cause and respectfully moves this Honorable Court to extend the time to file

a supplemental brief on remand from the Court of Criminal Appeals and would

shou the court the following:


                                           I
;]    Petitioner filed1 a petition for discretionary review on April 22,2015,under

cause nos.PD-0054-15;PD-0055-15;PD-0056-15. The Court of Criminal Appeals gran

ted the PDR on July 29,2015,and remanded this cause to the Court of Appeals,

First Judicial District for reconsideration in accordance with the courts

opinion.
                                           II


      The current deadline for filing a supplemental brief in support of petitio

ners remaining meritous issue is October 1, 2015.

                                          Ill


      Petitioner currently represents himself pro se. He has no training in the

field of law and needs additional time to read case law and conduct his own


research in order to properly prepare and file an effective supplemental brief.

                                            IV


      This motion is in the interest of justice and is not meant to delay the

proceedings. Petitioner respectfully requests an additional 30 days(30).
                                      PRAYER

   WHEREFORE PREMISES CONSIDERED .Petitioner respectfully prays that this

Honorable court grant Petitioners request for an additional         (30) days to

file his supplemental brief.

                                                        Respectfully submitted


                                                    JAVIER NOEL CAMPOS
                                                        PETITIONER PRO SE
                                                        TDCJ ID-1854678
                                                        3060 FM 3514 STILES UNIT
                                                        BEAUMONT,TEXAS 77705



                               CERTIFICATE OF SERVICE

    I,Javier Noel Campos,do hereby certify that a true and correct copy of the
    above and foregoing motion,has been forwarded by U.S Mail,to the State
    Prosecuting Attorney.P.O.Box 12405,Austin Texas , 78711,and the District
    Attorney for Harris County,1201 Franklin,ste 600 Houston Texas,77002.

signed this 14th day of September 2015.




                                                        # 1854678
                                                        petitioner pro se
               CAUSE NOS. 01-13-0D41 5-CR:01-13-0041 6-CR;01-13-0041 7-CR


JAVIER NOEL CAMPOS                                       IN THE COURT OF APPEALS
                                            *
Petitioner                                  #


                                                         FIRST JUDICIAL DISTRICT
V5
                                            *
THE STATE OF TEXAS
                                            #
                                                         HOUSTON TEXAS
Respondent


                                           ORDER



     On this           day of               2015,came to be heard and having consid

ered the Petitioners Motion For Extension Of Time To File A Supplemental Brief

on the merit(s) ,the court hereby says the motion shall be:

                        GRANTED

                         DENIED



signed this            day of                   ,2015,




                                                         JUDGE PRESIDING
                                                                            FILED in
                                                                     1ST COURT OF APPEALS
                                   gjrpj i^ 2015                         HOUSTON, TEXAS
CHRISTOPHER A.PRINE                                                    SEP 1 6 Z015
C1-ERK                                                               CHRISTOPh^fl/*- PFHNE
FIRST COURT OF APPEALS                                                      vJ^V^^'
301 FANNIN STREET                                                   clerk_£^4
HOUSTON TEXAS   ,77002

RE:   JAVIER NOEL CAMPOS V STATE OF TEXAS
      CAUSE NUMBERS,01-13-00415-CR,01-13-00416-CR,01-13-00417-CR

DEAR CLERK:

      Please find enclosed,petitioners motion for extension of time to file a

supplimental brief. Please file it and bring it to the attention of the court.

I also ask that you notify me of the courts ruling on same said motion.

      In addition,please date stamp this letter and return to me at the address

below. Thank You in advance for all your time and attention to this matter and

I anticipate hearing from you.




                                                            Respectfully ([ (^pir^^S
                                                     JAVIER NOEL CAMPOS

                                                     TDCJ   ID 1B54678

                                                     3060 FM 3514

                                                     STILES UNIT

                                                     BEAUMONT, TEXAS 77705
    OG




^